 



EXHIBIT 10.1
AMENDMENT NO. 9
TO
CREDIT AGREEMENT
     THIS AMENDMENT NO. 9 is entered into effective as of the 29th day of June,
2007, by and between WINLAND ELECTRONICS, INC., a Minnesota corporation (the
“Borrower”) and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of Wisconsin (“Bank”).
     WHEREAS, Borrower and the Bank have entered into that certain Credit and
Security Agreement dated as of June 30, 2003, as amended (the “Credit
Agreement”) pursuant to which Bank has agreed to provide a revolving credit
facility to Borrower on the terms and conditions contained therein; and
     WHEREAS, Borrower and Bank desire to amend certain provisions of the Credit
Agreement.
     NOW, THEREFORE, Bank and Borrower hereby agree as follows:
     1. Certain Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.
     2. Definition Change. Section 1.1 of the Credit Agreement is hereby amended
as follows:
     (a) The definition of “Maturity Date” as set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the date “June 29, 2007,” and
replacing it with the date “June 30, 2008.”
     3. Capital Expenditures. Section 7.10 of the Credit Agreement is hereby
amended by deleting said Section in its entirety and replacing the same with the
following:
     “Section 7.10 Capital Expenditures. The Borrower will not incur or contract
to incur Capital Expenditures of more than $1,000,000 in the aggregate during
its fiscal year ending December 31, 2007, or any fiscal year thereafter.”
     4. Miscellaneous. Except as specifically set forth herein, the Credit
Agreement shall remain in full force and effect, with no other modification or
waiver. This Amendment shall be governed by, and construed in accordance with,
the laws of the State of Wisconsin. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement. The Borrower hereby
restates and reaffirms its obligation under the Credit Agreement to pay on
demand all costs and expenses, including (without limitation) attorneys’ fees,
incurred by the Lender in connection with the Obligations, this Amendment, the
Loan Documents, and any other document or agreement related hereto, and the
transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to
Credit Agreement to be executed as of the day and year first written above.

      M&I Marshall & Ilsley Bank   Winland Electronics, Inc. By /s/ Samuel
Sanchez
 
Its Assistant Vice President   By /s/ Lorin E. Krueger
 
Its President and Chief Executive Officer By /s/ Chip Howard
 
Its Senior Vice President    

 